Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 1 of 17 PageID #: 55



IJNITED STATES ]DISTRICT COURT
IIAS'TERN DISTRICT OF NEW YORK
                                         ------x
 MICHELI-E TEN2IEI{-FUCHS, on behalf of
 herself and all others similarly situated         Case No. : 2:20-cv -037 06

                            Plaintiff,



 ANGEL BRINKS FASHION, LLC,


                            :*i::_______.\




 MEMORANDUIU OF LAW IN SUPPORT OF DEFENDANT'S MOTION TO DISMISS
                     PLAINTIFF'S CO]\{PLAINT




                                                    THE GRIFFITH LAW FIRM.
                                                   275 Madison Avenue,35th Floor
                                                       New York, New York 10016
                                                            Phone: (646)240-4256
                                                          Attorneys for Defendant
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 2 of 17 PageID #: 56




                            TABLE OF COI\jTENTS




TABLE OF   CONTI]N'TS                                                      ...........i

TABLE OF AUTHORITIES                                          ...................... ii

PRELIMINARY     STATEMENT                                           .................I

STATEMENT OF    IIACTS                                                       ,.,.,.,,2

STANDARD OF R]]VIEW.                                                 ...,...........4

ARGUMENT.........                                                ...................6

I. PLAINTIF'F LACKS STANDING TO BRING    HE]IL   ADA CLAIMS BECAUSE SHE

TIAILS TO PROPETTLY PLEAD AN INJURY IN   IIAICT                       ..............6

II. PLAINTIFF LACKS STANDING TO BRINC IIE|R STATE AND CITY LAW

CLAIMS BECAUSE SHE FAILS TO PROPERLY P]LEAD AN INJURY IN FACT

tr'|{DER THE   ADA                                               ...................9

III. PLAINTIFF FAILS TO PLEAD FACTS SUF'FIC]IENT TO STATE A CLAIM FOR

VARIOUS FORMS OIT RELIEF SOUGHT UNDER'THE NEW YORK STATE AND

  LAWS......
CITY                                                         ......................10

CONCLUSION...........                                                .............   1   I
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 3 of 17 PageID #: 57



                                     TABLE OF ALITHIORITIES



Cases:                                                                                    Pag($:
Amidax Trading Grp. v. S.W.l.F.T. SCRL,
   671 F.3d 140 (2:; Cir   2011)...............                                     ........4,7

Ashcroft v. Iqbal,
   ss6 u.s.662         (2009"t....                                              ........4, 5,9

Bell Atl. Corp. v. Tv,ombly,
    ssO   u,s.   s44   (2007)                                                ...............4,5

]]emis v. N. Y. State Div. of Human Rights,
    809 N.Y.S. 2d274 (3d Dep't 2006)........                             ..................... 10

Cankat v. 4lst Ave. .Rest. Corp.,;
   2016 wL 7217638 (E.D.N.Y.         2016)                                          ...........1

Chauca v. Abraham,
   89 N.E.3d 475 0{.y.     2011)........                                      ................1l

Conley v. Gibson,
   35s U.S. 4t     (re:t7)..                                                ...................s

Cortlandt St. Recovery Corp. v. Hellas Telecomm,s., S:.A.R.L.,
   790 F.3d 411(2dCir.20l5)..............                                           ...........6

EEOC v. Port Aurh. OJ'N.Y. & N.J.,
   768 F.3d 247 (2d Cir.20l4)                                           ........................5

Feltzin v. Stone Equities, LLC,
    2018 U.S. Dist. ILE.XIS 22870                                          .....................9

l-eltzin v. Triange Pt'ops. #1, LLC,
     2016 U.S. Dist. I-E.XIS 192861 (E.D.N.Y Dec. 15.2016)............................8,9

Friends of the Earth, Inc. v. Laidlaw Envtl. Serys. (TOtC), Inc.,
    s28 U.S. 167       (2000)                                               ...............6,7

Hayden v. Paterson,
   594 F.3d 1s0 (2d Cir.2010)      ..............                                    ..........5

Kamen v. Ant. Tel. di Tel. Co.,
   79t F.2d 1006 (,1d Cir. 1986)                                         ......................4
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 4 of 17 PageID #: 58



Kreisler y. Humlne Soc'y of N. Y.,
   2018 WL 4778914 (S.D.N.Y. Oct.            3,2018)                                   ........9

Lujanv Defs of       Wildl,ife,
      504 U.S. 555   (1e92)                                                 ...................6

Makarova v. United States,
   201 F.3d 110 (2rl Cir.         2000)                                ........................4

Morrison v. Nat'l Ai:tstl. Bank Ltd,
   547F.3d167 (2d Cir.2008), af?dMoruison,5(il)lJ.5.247 (2010)..................4

P   anzica v. Mas- Maz:, It'tc.,
      2007 WL 1732123 (E.D.N.Y. June          11,2007)                          ...............9

Spokeo, Inc., v. Rob,ins,,
   136 S. Ct. 1540      (2016).......                                                  6,7,9
Tenzer-Fuchs v. The' Beard Club, Inc.,
     Case No. 20-cv-04841         (E.D.N.Y. Oct. 8, 2020),.......        ......................7

Tenzer-Fuchs v. Bijora, Inc.,
     Case No. 20-cv-03075         (E.D.N.Y. Jul 9,   2020)..,.....     ........................7

Tenzer-Fuchs v. BA,I'G Rights Mgmt. (US) LLC,
     Case No. 20-cv-04384         (E.D.N.Y. Sept.    18,2020)                          ........1

Tenzer-Fuchs v. Ele,ctrolux Home Prods., Inc.,
     Case No., 20-cv-04030        (E.D.N.Y Aug. 28,    2020)........        ...................7

Tenzer-Fuchs v. JW,U ]:loldings, LLC,
   Case No. 20-cv-,C3149 (E.D.N.Y Jul.             15,2020)...                        .........7

Tenzer-Fuchs v. Liv,z Tinted, Inc.,
   Case No. 20-cv,C3''142 (E.D.N.Y. Aug.             17,2020)...       ........................7

Tenzer-Fuchs v. Stit,:h Fix, Inc-,
     Case No. 20-cv-t)3076        (E.D.N.Y. Jul 9, 2020)........       ........................7

Tenzer-Fuchs v. Unileyer U. 5., Inc.,
     Case No. 20-cv-r)3148        (E.D.N.Y. Jul.   15,202A)...                        ........7

Tenzer- Fuchs  v. Vitu-lv.{ix Corp.,
     Case No. 20-cv-t13077 (E.D.N.Y. Jul 9,          2020)........     ........................7

Statutes. Rules   & FLegulations
42 U.S.C. $1281 et     seq.                                                ...................6




                                                       lll
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 5 of 17 PageID #: 59




                                      IV
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 6 of 17 PageID #: 60



          Defendant Angel Brinks Fashion, LLC ("ABF,, or "Defendant") respectfully subrrLits this

memorandum of law in supporl of its motion (the "Motion") under Rule 12(b)(1) and 12(b)(6)                   of

the Federal Rules of     Civil Procedure ("FRCP") to disrniss Plaintiff Michelle Tenzer-Fuchs'

("Plaintiff')   Class Ar;tion Complaint ("Complaint"),

                                           PRELIMINA RY-STATEMENT

          Plaintiff s Complaint is one of -fuAyfu.nearl.y identical complaints Plaintiff s counsel

has filed on her behalf in the Eastern      District over the llast five months alleging that various

companies' websites violate the Americans with Disabilities Act ("ADA") because they frril to

comply with certain 'website accessibility guidelines. ,liee Griffith Declr., Ex A.2 Plaintiff's

Complaint is nothing, more than a "cut and paste" complaint from among the three hundred plus

complaints filed by F'laintiffs counsel in the New Yorl< federal courts within the past two years,

with linle to no consiLderation for the details of ABF's'website. See Griffith Decl., Ex. B.

          In the interest o{'justice this Court must dismisr; this Complaint. Plaintiff fails to allege

any injury resulting    liorn ABF's purported non-compliance. The Complaint's lack of sper;ificity

is all the more perplexirrg since Plaintiff has had unf'ettered access to ABF's publicly available

website, yet still has   no1.   pled with the specificity requrired to withstand a motion to dismiss. The

Complaint sets out a laundry list of common access barrriers on generic "non-compliant" vtebsites,

most of which Plaintiff does not allege are actual barriers on ABF's website. Plaintiff lacl<s

standing under     Arlicle III to bring this action because the Plaintiff has failed to connect any

specific access barrie,r to a specific injury she has suffi:red    . Because Plaintiff   lacks Article III



I The   Griffith Decl. rel'ers to the Declaration of Gregory r3riffith dated January 14,2020,
:l
  The Eastern District has held that "serial filers" of ADA actions. . . "mock the statute's m ission by
3ngaging in serial ADz\ litigation to take advantage of the statute's attorney's fees provision, and their
filings should be strictly scrutinized." Cankat v. 4l'' Ayenut,z Restaurant Corp.,20l6 WL 7211631i,*5
(E.D.N.Y. 20 I 6) (citat:ions omitted).
 Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 7 of 17 PageID #: 61



 standing to bring this; action, this Court lacks jurisdir:tion to hear her           ADA claim and her claims

 under New York State and New York City laws.              Plrintiff       has failed to   sufficiently plead lbcts to

 state a claim for the other forms of      relief she seeks under New York State and New York City

 laws.

           Based on the foregoing, ABF respectfully asks the Court to dismiss all of                    Plaintiff   s


claims, with prejudice, lbr lack of standing because ,cf her failure to plead a particularized injury.

In the alternative, AE]F asks the Court to (1) dismiss Plaintiff s claim for civil fines, penahies,

r;ompensatorv damag,es, and attorneys' fees under the lrlew York State Human Rights Lar,l,

Ii"NYSHRL"); and        (21)   dismiss Plaintifls claim for civi.l penalties and punitive damages under the

.New York      City Human Rights Law ("NYCHRL"),

                                           srArEMENr', Ori hacts

           Plaintiff alleges to be a legally-blind and visua.fly impaired person who is                 a membe:r       of a

protected class of individuals under the ADA, under               4,21   U.S.C. $12102 (1)-(2). Plaintiff resides in

l\assau County, New York. See Compl.3 TflI1,            i2.    Plerintiff alleges to use screen-reading software

to access information found on the internet. Id. at           l1)..


           ABF is a California limited liability compan)/ rvith its principal place of business in Los

,{ngeles County.              Id. at fll3. ABF is a fashion                                o'sexy,
                       Se<:                                   reteuiler that features                one-of-a-kirrd

leggings, bodysuits, dresses, lingerie, rompers, denirn and jackets forthe edgy fashionista." See

tSriffith Decl., Ex.   D. ABF       sells its products in its store located in Los Angeles, California as well

as through its website,        @.
           The World Wide Web Consortium, an intematircnal website standards organizatiorL,

publishes website accessibility standards for visually' irrnpaired users known as the Web Content




:i
     "Compl" refers to the Complaint filed on August 14,2020 and annexed to the Griffith Declaration.
 Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 8 of 17 PageID #: 62



 Accessibility Guidelines. Compl. atflzl. Version 2.1 of these standards is known as "WCIAG

 2.7." Id. Plaintiff   alleg,es that   ABF's website violates;Title III of the ADA, the NYSHRL, and the

 NYCHRL because it does not meet with the wCACi 2                         I   standards.l Id. at flfl 58, 64,68, E0, g5.

 Plaintiff seeks to certify'   a class, as   well   as   New York lltate and New York City subclasses; of "all

 legally blind individuals... who have attempted to occgsS [ABF's] website and as a result have

 been denied access to the equal enjoyment of goocls and services.                      ..   "   Id. at\\45-45.

           Plaintiff alleg;es that she uses the software N,cnVisual Desktop Access ("NVDA") which is

 available for blind arrd visually impaired users of Windows operating system computers and

 devices. Id. at\118,27. Plaintifffurther alleges she I'isited ABF's website, the last time

 occurring in July 202,0 and encountered "multiple access barriers which effectively deniedl

 fPlaintiffl the full en-ioyment of the goods and           serr,,icer;   of the [website], Id. atl,2g.s

           Plaintiff also alleges that she was unable to cornplete                 a purchase on the website ber:ause        of
t[he   many access barriers on ABF's website. Id. atfll32. The Complaint lists "[c]ommon barriers

rencountered by blind and visually-impaired persons, ntost of which                          Plaintiff does not allege are

irctual barriers on AEIF's website.       Id. at122,28. The only barriers Plaintiff alleges she

r:ncountered with res'pect to     ABF's website are: (l.t         lacl<       of alternative text (alt.text); (2) the

'website fails to add a label element or title attribute l.or: each field, and (3) the website contains a

l:rost   of broken links. Id, at\fl29-31




'r'fhe Depart of Justice ("DOJ") has not adopted the WC,{Ci2.1 guidelines as an appropriate standard for
,\DAwebsiteaccessibility'claims. Asfarbackas20l0,lherDOJhadpromisedtoprovidegreater;larity
regarding website accessitrility standards; however, it has yet to issue guidance on whether companies are
required to use the WCACi 2.1 standard in order to comply rvith Title III of the ADA.

i'
     ABF does not offer services on its website www.a4gglbrinhs.com. Plaintiff and her counsel
again   just cut and paste information from the numerousi complaints filed.
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 9 of 17 PageID #: 63



                                        STANDARD Ora IREVIEW

        Under FRCP Rule 12(b)(1), a party may mor/e to dismiss claims for lack of subject matter

.iurisdiction. A plaintiff'asserting subject matter jurisdi.ction has the burden of proving that it

exists by a preponderance of the evidence. See Mttkar'ova v. United States,201 F.3d 110, 1 13 (2d

Cir. 2000). "[I]n resolving a motion to dismiss for lracli of subject matter jurisdiction under Rule

12(bXl), a district courl. ...may refer to evidence outsirle the pleadings."              See    Makarova, ilOl F. 3d

at 1 13 (citing Kamen v. Am. Tel. & Tel.Co..791       F   .2d 1006,    101    I   (2d Cir. 1 986)).

        Under a FRCP 12(bX1) motion, in evaluatini3,ryhether the plaintiff has met that burden,

"'[t]he court must talie all facts alleged in the complairLt      as true and draw        all reasonable inferences

in favor of plaintiff,' but jurisdiction must be shor,r,n allfirmatively, and that showing is no1 made

by drawing from the pleadings inferences favorable to the party asserting it.                  "'   Morrison v. l{at'l

.Austl. Bank Ltd, 547 F.3d 167 , 170 (2d     Cir. 2008) (citations omitted),           af? d   Morrison, 561 U.S.
'247 (2010).


        Courts in the Second Circuit review a facial r:hallenge to a court's jurisdiction under Rule

l2(bX1) using the same legal standard applied in a mo,tion to dismiss for f-ailure to state a claim

,under FRCP 12(bX6). See Amidax Trading Grp.           v.   i9."irV.I.F.T.   SCRL,671 F.3d 140, 145 (2d Cir.

,2011) (stating that   in a case involving "afacial attac.k to the courl's jurisdiction" that to survive             a


"Rule 12(b)(1) motion to dismiss, [the plaintiff]     musrt allege facts that         affirmatively and plausibly'

suggest that   it has standing to sue")(citations omitted). Mere "'labels and conclusions' or 'a

formulaic recitation of the elements of a cause of action"' will not suffice to survive a motion to

rlismiss under FRCP 12rib(6). Ashcroft v. Iqbal,556 t',S.662,678 (2009) (internal quotation

marks omitted) (quoting BellAtl. Corp. v. Twombl.y,550 U.S. 544,555 (2001)). Rather, "a

r:omplaint must contzLin sufficient factual matter, accepted as true, to 'state a claim to relief that is

plausible on its face."' Iqbal,556 U.S. at 618 (emphasis added; quoting Twombly,550 U.S. at



                                                      4
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 10 of 17 PageID #: 64



570). To survive       a   nrotion to dismiss, a complainl.    nnuLrst    do more than proffer "an unadorred, the-

defendant-unlawfull'y-harmed-me accusation." Id, ettr5i79. Rather, all conclusory allegations must

first be pared from the complaint, and then the courl. nlust review the complaint's remaining

allegations to determine whether the well-pleaded factual allegations "plausibly" (not merely

conceivably) entitle r:he plaintiff to relief. Id. at 678-79; see also Hayden              v. Paterson,   59,1F.3d,

150,     l6l   (2d Cir.2010) (explaining Iqbal's "'two-prorLged approach'to evaluatfing] the

sufficiency of a complaint").

           The Second Circuit has confirmed that the klb,:l/Twombly standard requires that a claim be

dismissed unless a court can "draw a reasonable inference that the defendant is liable for the

misconduct alleged.''        EE)C    v. Port Aurh.   of N.Y.   dL   l\r.J.,768 F.3d 247,253 (2d Cir. zo14)

(quoting Iqbal, 556 tl.S. at 678). "Contrary to [the zrbandoned] 'no-set-of facts' standard
                                                                                            lfrom

Conley v. Gibson,355 Ll.S.         4l (\957)),   which requires; only that a complaint not preclude the

viability of the claims, fwombly        and   Iqbal require    ttra1. a   complaint support the viability of its

[ace."     Id. (citingTv'ombly,550      U.S. at 555; Iqbal,     :5515     U.S. at 678) (emphases in originat).

Reviewing a complaint for plausibility is "a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.''' Id. at 258 (quoting Iqbal, 556 U.S. at 679).

J[f a   complaint lacks srufl]cient factual allegations to raise a plaintiff s claims "above the

r;peculative level," the claims must be dismissed asarnlatter of                law. Id. at257 (quoting Twombly,

:t50 U.S. at 555).
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 11 of 17 PageID #: 65



                                                  ARGUMEI)[T

  I.     PLAINTIFF LACKS STANDING TO BRII\IG HER ADA CLAIMS BECAUIiE SHE
         FAILS TO P'ROPERLY PLEAD AN ..INJ['RY IN FACT"

         The Court sh,ruld dismiss Plaintiff s ADA clairn because Plaintilf fails to meet her burden

of making a basic sh,rwing that she has suffered an injury in fact sufficient to confer Article III

standing.

         Here, Plaintiff bears the burden of establishing the elements of standing because she has

invoked federal jurisdiction by bringing a claim under the ADA. 42 U.S.C. $1281 et seq., Spokeo,

[nc., v. Robins,136    Sl.   Ct. 1540, 1547 (2016) ("The plaintiff,    as the   party invoking federal

.jurisdiction, bears the burden of establishing these ellements [of Article        III standing].") (cirntion

omitted; Cortlandt St. Recovery Corp. v. Hellas Teletcomms., 5.A.R.L.,790 F.3d 411,416-17(2d

Cir. 2015) ("A district court properly dismisses an a(cti()n under FRCP 12(bXl) for lack of'subject

matter   jurisdiction if the court 'lacks the statutory or constitutional power to adjudicate it."')

(citation omitted).

         In order to establish Article III standing Plaintil:f must sufficiently plead:      "(l)   [shel has

suffered an   'injury in fact' that is (a) concrete and partictlarized and (b) actual or imminent, not

conjectural or hypothetical; (2) the injury is fairly trtrc,erable to the challenged action of the

Cefendant; and (3)    it is likely,   as opposed to merely rspeculative, that the    injury will be redressed

by a favorable decision." Friends o/'the Earth, In<:. v. Laidlaw Envtl. Servs.           €OC), Inc., !i28U.5.

167   , 180-81 (2000). "A harm is "pafiicularized" if it "affect[s] the plaintiff in a personal and

individual way." Lu1'anv. Defenders of Wildlife,50,l lJ.S. 555,560 n.l (1992). An injury is

''concrete" if it is "de facto;" that is, it must actually exist rather than being only "abstract."

,Spokeo,36 S. Ct at 1548. In Spokeo, the         plaintiff brought   a class action alleging a technical

violation of the Fair tlredit Reporting Act, but failed to allege an injury in fact. Id. at 1550. In

addressing the absen,;e of any alleged injury, the Suprr:,me Court held that a party does nol.
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 12 of 17 PageID #: 66



"automatically satisfy[y] the injury-in-fact requiremerrf whenever a statute grants a person a

statutory right and purports to authorize that person to sue to vindicate that right." Id. at 1549.

         Here, in order to satisfy the Spokeo requirements, Plaintiffwould have to allege that ABF's

website contains accr3ss barriers that caused Plaintifl'a "concrete and particularrzed" injury. See,

e.g., Friends of the E'arth,528 U.S. at 180-81. PlainLtiff has failed to do          so. In the Complaint,

Plaintiff alleges various access barriers which "effec,ti'v'ely barred Plaintiff from being able to

make her intended purchase." See Compl.            fl28.   I'}linintiff alleges that ABF's website lack.s

Alternative Text ('all..text'); fails to add a "label elernent or title attribute for each field,     arLd

r;ontained a host of broken     links.   See   Id. at\\29-31. 'Ihe almost exact same allegations appear in

.numerous of other qc,pycat lawsuits filed by plaintifl: and her counsel in the Eastern Distrir:t.6


         Plaintiff's Complaint fails to identify what specific portions of ABF's website conrains the

lbarriers alleged in the Complaint, which she tried to access but could not access. See Conrpl.


'11fl29-31.   Plaintiffls (Jomplaint also fails to link any   o1.   these alleged barriers to any specific injury

that Plaintiff purportr:dly suffered. Id. atl133. Instead. of pleading her injury as required by the

IFRCP,   Plaintiff pleacls bareboned conclusory allegations that are insufficient to withstand          a FRCP

12(b)(l)motion. Seee.g.,Amidax,671F.3datl45-,4(,(holdingthatacourt"neednot'cre:dita

r:omplaint's conclusory statements" when considerinLg,whether a plaintiff has alleged facts

r;ufficient to support r;tanding).




6
   Sr", r.g., Tenzer-Fuchs v. Bijora, Inc.,CaseNo.20-cv-0:i075 (E.D.N.Y. Jul 9,2020);Tenzer-Ftrchsv.
iititch Fix, Inc.,Case No. il0-cv-03076 (E.D.N.Y. Jul 9,202:.t)); Tenzer-Fuchs v. Vita-Mix Corporation,
Case No. 20-cv-030'11 (E.D.N.Y. J,tl 9,2020); Tenzer-Ft,rclrc v. Unilever United States, Inc., Case No. 20-
cv-03 148 (E.D.N.Y. Jul. 15, 2020); Tenzer-Fuchs v. Jl4'hr Holdings, LLC, Case No. 20-cv-03 149 (E.D.N.Y
llul. 15, 2020); Tenzer-,auc'hs v. Live Tinted, Inc., Case No. 2l0-cv-03742 (E.D.N.Y. Aug. 17,2020); Tenzer-
lruchs v. Electrolux Home Products, Inc.,Case No., 20-r:v-04030 (E.D.N.Y Aug. 28, 2020); Tenzer-Fuchs
t,. The Beard Club, Inc., Case No. 20-cv-04841(E.D.N.Y. Ctct. 8, 2020); Tenzer-Fuchs v. BMG Ri,qhts
ll[an agement (US) LLC', Case No. 20-cv -04384 (E.D.N.Y. Iiept. I 8, 2020).
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 13 of 17 PageID #: 67



         Plaintiff alleges that she encountered "multiplt) access barriers which effectively denied her

the full enjoyment ol: the goods and services of [ABF'I; website]. See Compl. fl28. Plaintiff also

only states that her last visit to ABF's website wasr inJuly of 2020.        Id. Plaintiff fails to st.ate the

days and times she allegedly visited ABF's website and actually attempted a purchase.               1al


Plaintiff also fails to identify a specific product she actually intended to purchase       . Id. at fl32. In

the Complaint, Plaintifl'makes a cryptic assertion that she intended to browse and purchai;e a

bathing suit fbr this past summer. Id. at28. Plaintil'f Coes not allege that she in fact attempted to

purchase a bathing suit, but rather simply intended to purchase one.         Id. ABF's website has

numerous bathing suLits listed on its website, howev,:r.Plaintiff has failed to identify which specific

bathing suit she alletr;edly was attempting to purcha:;e. See Griffith Decl., Ex. C. Plaintif,lalso

fails to identify any r;ingle porlion of ABF's website that should have had "alt-text" and did not,

Plaintiff fails to identif.v u.ry single portion of ABF's'website that failed to add a label element or

title for each field, and Plaintiff failed to identify a s;irLlgle portion of ABF's website that contained

a host   of broken linlcs. See Compl. fl1]32-35, 45. Irurrthermore, Plaintiff has failed to specify how

any of the alleged barriers resulted in an injury to Pllairrtiff. 1d.

          Plaintiff s Complaint also fails to   state whether:   Plaintiff attempted to contact ABIrby

emailing ABF or by calling ABF through the email and phone number listed on the websrLte, in

orderto purchase thr: alleged bathing suit, but w?S prc:cluded from doing so because of AIBF's

website alleged barriers. See Griffith Decl., Ex.      E,.


          Plaintiff s failure to (a) identify any specific portion of ABF's website with the alleged

baniers; (b) identify any product or service Plaintifl: irLtended to purchase, but could not         dlue   to an

alleged barrier; and/,cr (.c) articulate how the allegect b,arriers harmed her, are all fatal to h,or

attempttoestablishArliclelllstandingnecessaryforherclaims. SeeFeltzinv.TriangeProps.#1,

LLC,2016 U.S. Dist.. LEXIS 192861, at*14-15 (11.D,,N.Y Dec. 15,2016) ("Plaintiff provides no
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 14 of 17 PageID #: 68



additional informatirtn concerning either the allegedl encounters or any resulting injuries. In fact,

Plaintiff provides no details at all concerning any instiances in which he allegedly encounlered a

violation."); Feltzin v. Stone Equities, LLC,2Ol8 U,S, Dist. LEXIS 22870 at*26 (recommending

the district court grart     a   judgment on the pleadings in     a   Title III ADA case, noting that,,although

Plaintiff lists thirteen alleged ADA violations...conrspicuously absent [from the complaint]             are

facts explaining how'Plaintiff interacted with and e>rperienced violations") (emphasis in original).

        Plaintiff fails to allege any facts that would allow the Court to infer the nature of the

alleged harm or how that harm is traceable to ABF's conduct, sufficient to raise her claim for

relief above a speculative level. Spokeo, 136 S. Ct. at I 548; Iqbal,556 U.S. at 679. Absent

allegations of a causal connection between the alleged access barriers and an actual injury,

Plaintiff has depriverl ttre Court of subject matterjurisdiction and the Court must dismiss

Plaintilf s ADA clairn.

 II.    PLAINTIFF L,{CKS STANDING To BR:IITIG HER STATE AND CITY LAw
        CLAIMS BIIC,{USE SHE FAILS TO PROI'ERLY PLEAD AN "INJURY IN FACT''

       Plaintiff s New York State and City claims          a.re   governed by the same standing

requirements as the z\DA. Kreisler v. Humane Soc'.y,ltf New York,2018 WL 477}gl4,at *6, *g

n'5 (S.D'N.Y. Oct.    3    ,2018) (finding a lack of standing under the ADA and for the same reasons

under the New York State Human Rights Laws and New York City Human Rights Laws); panzica

v. Mas-Maz,    Inc.,20t)7 WL 1732123, al *2 n.7 (E.D.ILY. June I l,2OO7) ("claims for disability

Ciscrimination arisinlg under the New York State Human Rights Law or New york
                                                                              Civil Rights
Law $40-c are gover.ned by the same legal standardsr as federal ADA claims.,,) (citations
                                                                                          c,mitted).

Because     Plaintiff s cllairns under the New York State aLnd the New york City Human Rights Law

ilre governed by the s;ame standing requirements as the ADA, this Court
                                                                        should dismiss plaintiff               s

state and   city claims.




                                                       9
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 15 of 17 PageID #: 69



 III.   PLAINTIF]F'FAILS TO PLEAD FACTS SUFFICIENT TO STATE A CLAIM FOR
        VARIOUS -FORMS OF RELIEF SOUGIII] UNDER NEW YORK STATE ANT)
        CITY LA\ry'

        If the Court hnds that Plaintiff    has alleged an   injury in fact, which she has not, the Court

 should grant ABF's motion in part under FRCP 12(b)fi6) because Plaintiff still fails to state a claim

 for several forms of relief she seeks under the NYSH.RL and the NYCHRL. While Plaintiff seeks

 penalties and fines uLnder the NYSHRL and the NYCIHRL (see Compl.
                                                                   fllT73, 86), such relief is

 payable only to the r;tate and cannot be recovered b'y J?laintiffas a matter or    law. N.Y. Exec L.

 $297(a)(c)(vi) (providing for civil fines and penalties...to be paid to the state by a respondent

found to have comrrritted an unlawful discriminatory act,,).

        Furthermore, Plaintiff cannot recover the compensatory damages she seeks under the

NYSHRL (Id. at 73), because she fails to allege the pr:cuniary loss or emotional injuries resulting

from the alleged disr:rimination that would be requirerl to obtain such relief.      See   Bemis v. New

I'ork State Div. of Human Rights,809 N.Y.S. 2d27.4,277 (3d Dep't 2006). This is unsurprising                as

she failed to allege any   injury in fact as discussed supra. Plaintiffmay not recover the attorneys'

fees she seeks under the    NYSHRL.      See   Compl. at'17,4. Plaintiff may not recover flattorneys' fees

because such   relief is limited to claims for housing iincl housing-related credit discrimination or

employment or credit discrimination on the basis of sex, none of which is at issue in this case.

N.Y. Exec. L. 9297(10).

        Plaintiff also fails to state for the civil penalties and damages under the NYCHRL. Id. at

fl86. Much like its s1.ate counterpart, civil penalties under the NYCHRL are payable only to the

city and are this not recoverable by individual claimarLts like Plaintiff. N.Y.C. ADMIN. C]ODE,

title 8, Ch. 1, $8-127(a) ("Any civil penalties recovererJ pursuant to this chapter shall be paid into

the general fund of the    city."). Additionally, to be entitled to punitive   damages under the

NYCHRL,     a defendelnt must have "engaged       in discrimination with willful or wonton negligence,



                                                      l0
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 16 of 17 PageID #: 70



or recklessness, or a conscious disregard of the rights of others or conduct so reckless as to amount

of such disregard."' Chaucu v. Abraham, 89 N.E.3d 4.75,481r (l{.Y. 2017) (citation and fcrotnote

omitted). Indeed, punitive damages under the NYCHIRL are available only for "gross

misbehavior" and "nray only be awarded for exceptional misconduct. Id. at 419.

        Here, PlaintilThas nothing more than a mere c,onclusory assertion of          "willful intentional

discrimination" on the part of ABF. See Compl. fl811. Plaintiff has failed to plead facts showing

that ABF engaged in "conduct having a high degree of'moral culpability which manifests a

conscious disregard of the rights of others or conduct so reckless as to amount to such disregard.

Chauca at 479 (citation omitted). Pleading intentiorral discrimination alone clearly does not

satisfy the standard siet out by the Court of Appeals rn Chauca. See        id.   Because Plaintiff has

failed to plead even the proper standard under the NYCHRL          -   let alone any facts to support such a

putative claim   -   she has failed to state a claim for pr.rnitive damages under the   NYCHRL.      See 1d.


(rejecting an approaoh that would "mandate a holding that a 'punitive damages charge is automatic

on a finding of liability," and explaining that punitirie damages "are intended to address 'gross

behavior' or conduct that 'willfully and wantonly causes hurt...to another"') (citation omitted).


                                              CONCLUS]ION

         For the forel;oing reasons set forth herein, A.BF respectfully requests that the Court issue an

 Order dismissing     Plaintiff s Complaint in its entirety Ibr lack ofjurisdiction under Rule 12(b)(1) for

 Plaintiffs failure to allege an injury in fact. In the alternative, ABF asks the Court to dismiss

 Plaintiff s claims for (1) civil penalties, fines comperLsatory damages and attorneys' fees under the

 NYSHRL and (2) civil penalties and punitive damages under the NYCHRL.




                                                      11
Case 2:20-cv-03706-JS-ST Document 11-1 Filed 01/15/21 Page 17 of 17 PageID #: 71



 Dated:New York, I\ew York               Re  spectfully submitted
       January 14,2021                   ]'H:E GRIFFITH LA




                                             By:
                                                      FI.   Griffith, Esq.
                                         27:i Madison Avenue, 35th Floor
                                         New York, New York 10016
                                         1'et: (646) 240-4256
                                         Email : ggriffi th@ghglawpc.com
                                         Attorneys for Defendant




                                       t'2
